Order affirmed, without costs, in the following memorandum: By reason of the strong legislative policy reflected in subdivision 7 of section 1135 of the Civil Practice Act, we read the broad language of section 40 of the Surrogate’s Court Act to vest in the Surrogate the power to decide and declare that a child of a void or voidable marriage is the legitimate child of the decedent whose will or estate is before him. (Cf., e.g., People ex rel. Bennett v. Laman, 277 N. Y. 368, 382-384.) No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Fboessel, Van Voobhis, Bubke and Foster.